Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-2387

                            RANDY DUQUETTE,

                        Plaintiff, Appellant,

                                     v.

               LES DOLECAL, ACTING COMMISSIONER,
        NEW HAMPSHIRE DEPARTMENT OF CORRECTIONS, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                                  Before

                      Torruella, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lipez, Circuit Judge.



     Randy Duquette on brief pro se.
     Kelley A. Ayotte, Attorney General, and Mary E. Maloney,
Assistant Attorney General, on brief for appellees.



                             July 14, 2006
          Per Curiam. This pro se appellant appeals from the grant

of summary judgment in favor of the defendants-appellees.      The

district judge essentially found that his constitutional claim was

not ripe for adjudication at this time.    After careful review of

the appellate contentions and the district court record, we affirm,

substantially for the reasons given by the district judge in his

Order dated August 29, 2005.

          Affirmed.




                               -2-